DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a socket body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The term “socket body” is previously introduced in line 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Schevers et al. (US Patent No. 9,120,209).
Claim 1:
	Schevers teaches a method for installation of a frangible fastener (18) using a tooling assembly (40) having a socket body (62, 66, 68) and a pin (76) with a driving mechanism (58), the method comprising steps of: inserting the frangible fastener (18) in the socket body (66, 68) having a bore with a first end portion (upper end, figure 4) and a second end portion (68), the frangible fastener inserted in the second end portion (figure 4); positioning the driving mechanism (58) to engage the frangible fastener with a stud (16); resiliently urging the pin (76) in the bore to engage the pin with the stud (figure 4); rotating the socket body in a first direction torqueing the frangible fastener on the stud (c. 2, l. 40-60; c. 4, l. 10-21); fracturing a severable section of the frangible fastener (c. 4, l. 15-21; figure 5); retaining the severable 
Claim 2:
	Schevers teaches engaging the frangible fastener in the socket with the frictional retaining element (c. 4, l. 22-29; figure 5).
Claim 3:
	Schevers teaches removing the socket body from the stud and positioning the socket body for disposal of the severable section (c. 4, l. 30-49).
Claim 4:
	Schevers teaches engaging the severable section with a shoulder (84) on the pin; and translating the pin to urge the severable section out of contact with the frictional retaining element (c. 4, l. 30-49).
Claim 7:
	Schevers teaches that the step of resiliently urging the pin in the bore to engage the pin with the stud further comprises urging the pin in a longitudinal direction to engage a keyed tip of the pin with the stud (figure 4; c. 4, l. 8-9).
Allowable Subject Matter
Claim 20 is allowed.
Claims 5, 6 and 8-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5, the prior art as exemplified by Schevers fails to teach, alone or in obvious combination, that the step of translating the pin comprises engaging mating threads on the pin with threads in the bore to translate the pin in combination with the other limitations of the claim.  A review of the prior art fails to teach providing threads for such a purpose in this field, and there is no reason to suggest that one having ordinary skill in the art at the time the invention was filed would have found it obvious to modify Schever to incorporate such threads.

Regarding claims 8, 18 and 20, the prior art as exemplified by Schevers fails to teach, alone or in obvious combination, that the socket body is reversibly rotatable by the driving mechanism and a central portion of the bore incorporates threads in combination with the other limitations of the claim. A review of the prior art fails to teach providing threads in such a location in this field, and there is no reason to suggest that one having ordinary skill in the art at the time the invention was filed would have found it obvious to modify Schever to incorporate such threads. 

	Claims 6, 9-17 and 19 are indicated as allowable due to their dependence on an allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726